Citation Nr: 1303021	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  09-03 652A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.  

2.  Entitlement to service connection for a right knee disability.  

3.  Entitlement to service connection for a left knee disability.  

4.  Entitlement to an initial compensable evaluation for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to December 1977.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In that decision, the RO granted service connection for right ear hearing loss, assigned a noncompensable (zero percent) evaluation for that disability, and denied entitlement to service connection for left ear hearing loss and for right and left knee disorders.  

In November 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The issue of entitlement to service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the November 2012 Board hearing, which was prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to an initial compensable evaluation for right ear hearing loss.  

2.  The preponderance of competent and credible evidence of record shows that the Veteran's current right knee disorder did not have onset during his active service,  was not caused by his active service, and arthritis of his right knee did not manifest within one year of separation from active service.  

3.  The preponderance of competent and credible evidence of record shows that the Veteran's current left knee disorder did not have onset during his active service,  was not caused by his active service, and arthritis of his left knee did not manifest within one year of separation from active service.  


CONCLUSION OF LAW

1.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to an initial compensable evaluation for right ear hearing loss have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

2.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).  

3.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Issue

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2012).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2012).

In February 2009, the Veteran filed a substantive appeal of the RO's May 2007 assignment of an initial noncompensable evaluation for right ear hearing loss.  During the November 2012 Board hearing, the Veteran expressed his wish to withdraw his appeal with regard to that issue.  See Board Hearing Transcript (T.) at 2.  The Board finds that the Veteran's statement acknowledging his intention to withdraw the appeal, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  The Veteran has withdrawn his appeal regarding this issue, and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and it is dismissed.

II.  Duties to Assist and Notify

Before addressing the merits of the issues of entitlement to service connection for right and left disorders, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice as to the issues before the Board, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  VA's duty to notify has been satisfied to the extent necessary in this case.  The Veteran was notified via a letter dated in October 2005 of the criteria for establishing service connection for a left knee disability, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He was notified via a letter dated in June 2006 of the criteria for establishing service connection for a right knee disability and for a left knee disability as secondary to a right knee disability, and notified as to how disability ratings and effective dates are assigned in the event that service connection is granted.  

In the June 2006 letter, the RO informed the Veteran that service connection for a left knee condition had previously been denied and he had until August 11, 2006 to submit evidence supporting a grant of service connection for a left knee disorder and to protect his original date of claim.  Additional evidence was received shortly thereafter.  The RO then readjudicated the matter in May 2007, which was timely appealed by the Veteran.

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).   

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran with regard to adjudicating his claims of entitlement to service connection for left and right knee disabilities.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records have been obtained and associated with the claims file.  The Veteran's VA and private treatment records are also of record.  His Virtual VA file has been reviewed.  No outstanding evidence, with respect to these issues, has been indentified that has not otherwise been obtained.

VA provided an examination to address the nature and etiology of his claimed left knee disability in October 2008 and for the same purpose with regard to his claimed left and right knee disabilities in June 2012.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations were adequate.  The VA examiners considered the pertinent evidence of record, to include his service treatment records, and personal statements and history.  38 C.F.R. § 3.159(c)(4).  

Further, as noted, the Veteran was provided an opportunity to set forth his contentions at a November 2012 Board hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the RO Decision Review Officer or Veteran's Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the November 2012 Board hearing, the undersigned Veterans Law Judge identified the issues on appeal.  See Hearing Transcript (T.) at 2.  Information was also solicited regarding an injury of his right knee during service and when he had symptoms involving either knee, either during service or after service.  T. at 5-8.  Given the specific nature of his claims and considering the interchange between the undersigned and the Veteran and his representative, the Board concludes that the issues were "explained . . . in terms of the scope of the claim for benefits," or that "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  



III.  Service Connection 

The Veteran contends that he has a current right knee disability due to an in-service injury of his right knee and that he has a current left knee disability resulting from extra stress placed on the left knee because of the right knee condition.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

For veterans who had active service of 90 days or more during a period of war or after December 31, 1946, certain chronic diseases that manifest to a degree of 10 percent or more in a specified period of time will be considered to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1112 (West 2002 & Supp. 2012); 38 C.F.R. § 3.307(a) (2012).  38 C.F.R. § 3.307(a)(1).  The factual basis may be established by medical evidence, competent lay evidence or both.  38 C.F.R. § 3.307(b) (2012).  Medical evidence should set forth the physical findings and symptomatology elicited by examination within the applicable period.  Id.  Arthritis is one such chronic disease and the presumptive period for the disease is one year.  38 U.S.C.A. § 1101; 38 C.F.R. § 3.309(a) (2012).  The term "arthritis" encompasses degenerative joint disease.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (30TH Ed. 2003) at 149.  

The presumption of incurrence of such disease during service can be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113(a).  Such rebuttal evidence will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease, and medical judgment will be exercised in making determinations relative to the effect of intercurrent injury or disease.  38 C.F.R. § 3.307(d).  The expression "affirmative evidence to the contrary" will not be taken to require a conclusive showing, but such showing as would, in sound medical reasoning and in the consideration of all evidence of record, support a conclusion that the disease was not incurred in service.  Id.  

One way of establishing the nexus element is through evidence of continuity of symptomatology.  38 C.F.R. § 3.303(b) (2012).  A showing of continuity of symptomatology requires evidence (1) that the condition was "noted" during service; (2) post-service evidence of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.  The "noted" in service element requires only that the condition was noted at the time the veteran was in service but such noting need not be reflected in any written documentation contemporaneous to service.  Id.  In general, a claimant is competent to provide lay statements of observable symptoms of disability and continuity of such symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The value of lay statements of symptoms and continuity of symptomatology, as with any evidence, depends in part on whether it is credible; the mere absence of corroborating contemporaneous medical evidence does not render the statements incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2008).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




III.A.  Service Connection - Jurisdictional Matters

Before addressing the merits of the left and right knee issues, the Board must first make clear its jurisdiction over the Veteran's appeal regarding the left knee claim.  In this regard the record raises the issue of whether the RO's August 2005 denial of service connection for a left knee disability was a decision that became final.  If it was a decision that became final, then additional evidentiary requirements for reopening the claim would need to be satisfied before the Board could reach the merits of the claim.  The RO addressed the claim on the merits but did not address whether the August 2005 decision was final or whether the criteria for reopening a claim needed to be met.  Here, the Board has an obligation to address these questions.  See 38 C.F.R. § 20.101(d) (2012); Barnett v. Brown, 83 F.3d 1380, 1383 (explaining, in the context of whether a prior Board decision could be reopened, that any statutory tribunal, including the Board, must ensure that it has jurisdiction over each case before adjudicating the merits and a potential jurisdictional defect may be raised by such tribunal sua sponte); see Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (applying the logic expressed in Barnett to RO decisions considered by the Board).  

The Veteran first filed a claim of entitlement to service connection for a knee injury in April 2005.  In May and June 2005 statements, the Veteran specified that he had injured his left knee during service.  The RO denied that claim in a rating decision dated in August 2005 and mailed notice of that decision and of the Veteran's procedural and appellate rights to him on August 11, 2005.  The basis for that denial was that a left knee disease or injury did not occur during his active service and a current left knee disorder was not caused by that service.  Thus the unestablished facts necessary to substantiate that claim were those listed as (1) and (3) in Shedden.  

In May 2006, the RO received claims of entitlement to service connection for an injury of the Veteran's right knee, and for a left knee injury as secondary to a right knee injury.  VA treatment records were also added to the record within the one year after notice of the decision was sent on August 2005, but the relevant evidence in those records, for example notes dated August 30, 2005, established only that he had a painful left knee for the past two years.  This is not evidence related to an in-service injury or disease of his left knee or related to a connection between his left knee disorder and his active service.  

Following a review or determination on a claim by the RO, the claimant may appeal to the Board.  38 U.S.C.A. § 7104(a) (West 2002).  Appeals to the Board are initiated by the filing of a notice of disagreement with the RO.  38 U.S.C.A. § 7105(a) (West 2002).  Except in the case of simultaneously contested claim, which this was not, the notice of disagreement shall be filed within one year of the mailing of notice of the initial review or determination.  38 U.S.C.A. § 7105(b)(1) (West 2002).  If no notice of disagreement is filed within that year, the RO's determination becomes final and the claim will not thereafter be reopened or allowed, except as otherwise may be provided by regulations not inconsistent with Title 38.  38 U.S.C.A. § 7105(c) (West 2002).  However, if new and material evidence is submitted with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).  The regulation addressing new and material evidence is 38 C.F.R. § 3.156 (2012).  

The Court has interpreted 38 C.F.R. § 3.156(b), as preventing a decision from becoming final until a decision is made on new and material evidence received within one year of notice of the decision.  King v. Shinseki, 23 Vet. App. 464, 466 (2010).  That provision provides that new and material evidence received prior to the expiration of the appeal period, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence already of record and must raise a reasonable possibility of substantiating the claim.  Id.  

In the context of distinguishing new claims from claims that have been denied in final decisions, a newly asserted theory of causation of a given disability does not, in and of itself, constitute a new "claim" for such disability.  See Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008).  Here, the Veteran's statement in May 2006 that he injured his right knee in service and that a left knee injury was secondary to the right knee disability raised a theory of entitlement that had not yet been considered by the RO.  As this was within the appeal period of the August 2006 decision it had to be considered as being made in the context of his initial claim.  In the context of a claim for which a decision had not yet become final, the Board may find that this statement was new and material evidence because it is a statement describing facts not previously mentioned by the Veteran that indirectly related the cause of a left knee disorder to his active service; i.e., via an asserted in-service right knee injury.  

It is, however, well established that when VA adjudicates a claim, it must consider all theories of entitlement to a benefit raised by the claimant or reasonably raised by the record.  See Robinson v. Peake, 21 F.3d. 545, 553 (Fed. Cir. 2008) (explaining that the Board need not consider all possible theories of entitlement in order to render a valid opinion and errs only when it fails to address a theory of entitlement raised by the claimant or reasonably raised by the record).  Rather than considering the Veteran's assertion of a right knee in-service injury resulting in a left knee disorder as new and material evidence filed during the appeal period of the August 2005 decision, a better understanding is that the RO had not completely adjudicated the April 2005 claim of entitlement to service connection for a left knee disorder until it issued the May 2007 rating decision that took into consideration the secondary service connection theory of entitlement.  

Whether this latter determination is made, which is the determination the Board here makes, or 38 C.F.R. § 3.156(b) simply prevented the August 2006 decision from becoming final, the result is the same.  The Board finds that the date of the Veteran's claim of entitlement to service connection for a left knee disorder is April 2005, the issue of entitlement to service connection for a left knee disorder is on appeal from the May 2007 rating decision, there was no final decision on this claim prior to this Board decision, and the Board has jurisdiction to address the issue on the merits.  This determination is not unfavorable to the Veteran.  Having determined that it has jurisdiction to do so, the Board now addresses the merits of the claim of entitlement to service connection for a left knee disorder as well as the claim of entitlement to service connection for a right knee disorder.  

III.B.  Service Connection - Merits

Service treatment records document that in June 1972 the Veteran sought treatment for pain of his right knee.  He reported that he struck the lateral side of his knee on a concrete block three weeks earlier and the knee seemed to be getting worse.  Upon examination, the knee appeared normal; an impression was rendered of a bruised ligament, he was treated with an ace wrap and crutches, and he was placed on physical profile of no prolonged standing, marching, or heavy lifting for two weeks.  The profile form lists the condition as a bruised right knee.  There were no significant findings on x-ray study.  There is no later mention of symptoms or treatment for his right knee in the service treatment records.  There is no mention of any symptoms or treatment of his left knee in the service treatment records.  

A report of medical examination conducting in July 1977 for the purpose of separation from active duty includes that the Veteran had a normal clinical evaluation of his lower extremities.  In an associated report of medical history, the Veteran reported that he did not then have and had not ever had "trick" or locked knee; swollen or painful joints; bone, joint, or other deformity; or arthritis, rheumatism, or bursitis.  

These service treatment records are evidence against a finding that he had a knee disorder with onset during active service.  The injury to his right knee was in 1972 with no further mention of it during the remaining five years of his active duty and relevant normal findings in 1977 without any notation by the Veteran at that time that he had ever had a knee injury.  This is evidence that the 1972 injury resolved prior to separation from active service.  

Listed in VA problem lists back to April 2005 is that the Veteran had unspecified internal derangement of a knee.  There is no source listed for that problem.  VA afforded the Veteran examinations of his knees in October 2008 and June 2012.  The October 2008 examination report indicates that the examiner reviewed the Veteran's claims file.  That examination report documents that the Veteran reported that he had injured his right knee in 1972, received no treatment during service, and that his knee was still bothering him at separation from service.  It also documents his report that he first had symptoms of his left knee in 2003 but had no direct injury of the left knee.  The Veteran offered his explanation that his right knee injury resulted in his left knee having to bear extra weight, thereby causing a left knee injury.  

Radiology studies associated with that examination note patellofemoral chondromalacia of the left knee and degenerative joint disease of the right knee.  The examiner opined only that the Veteran did not have a left knee disability due to direct injury of the left knee during active service.  This opinion was appropriate given that the Veteran's claim at that time was only one of entitlement to service connection for a left knee disability.  Given the evidence in the service treatment records, the Board finds that the opinion did not require any additional explanation by the examiner.  

The June 2012 examination report does not refer directly to the Veteran's claims file.  However, in a medical history section, the examiner referred to the 1972 right knee injury and stated that the Veteran had a complete recovery as noted by the normal departure examination.  From that statement the Board concludes that the examiner did review the claims file, or at least had knowledge of the history of the Veteran's relevant medical history that was equivalent to what could have been obtained from the claims file.  Diagnosis was chondromalacia of both knees, first diagnosed in 2005.  The examiner provided a medical opinion, stating that with such a significant time lapse between his initial injury and presentation of symptoms in 2005, and in light of the normal examination at separation from service, his current right knee symptoms are less likely than not related to the in-service injury.  The examiner also concluded that the left knee symptoms were not secondarily service related to the right knee injury.  

During the November 2012 Board hearing, the Veteran testified that that his right knee was not painful by the time he was separated from active duty in 1977 and that he first noticed a problem with his knees in 2001 or 2002.  T. at 6-7.  

First, the Board must make a finding as to whether the Veteran had symptoms involving his right knee continuously since his injury in 1972, or at least from 1972 until separation from active service in 1977.  In order to do this the Board must consider whether the Veteran's statements that could be interpreted as asserting continuity of symptomatology are credible.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  As to some of the factors that go into making credibility determinations both the Court and the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) have provided guidance.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc ".); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character").  

The only evidence favorable to a finding of continuity of symptomatology is the Veteran's report as noted in the 2008 examination report.  However, that report is inconsistent with the 1977 report of medical history as well as being in direct conflict with his sworn testimony in November 2012.  First, the 2008 statement acknowledged that that the Veteran's report of not receiving any treatment for his right knee during service, but the service treatment records show that he did receive such treatment and was even placed on physical profile for a short period.  The report at separation from service is more probative than the 2008 report because it was made at the time that he later asserted he had symptoms and therefore could not have been tainted by the effects of memory.  

Moreover, during the 2012 hearing he had the time and opportunity to respond directly to the specific question of whether he had right knee symptoms since his service separation from active service.  He specifically denied such and instead testified that he first noticed his knee problems in 2002.  The transcribed record precludes any misinterpretation of his response and is thus more probative than a response filtered through the examiner who provided the 2008 report.  For these reasons, the Board concludes that the preponderance of evidence shows that the Veteran did not have any symptoms involving his knees at separation from active service.  The 2008 report of symptoms present in 1977 and since lacks credibility.

The Board also finds the Veteran's statements of onset of knee symptoms no earlier than the year 2001 to be probative of when his current symptoms began.  Again, this is based on his testimony provided in response to the direct question of when he began experiencing his current symptoms.  This testimony is consistent with the VA examiner's statement in the 2012 examination report that his symptoms began 25 years after separation from active service.  Although service connection can be granted for a disability that first manifested after service upon a finding that the cause of the disability took place during service, the preponderance of evidence is against such a finding.  The Board finds highly probative the statement of the examiner that the significant time lapse between the 1972 injury and his recent symptoms leads to the conclusion that it is less likely than not that his injury in service caused his current right knee disorder, as this is a logical rationale rendered by a medical professional after review of the relevant medical history and examination of the Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (explaining that most of the value of a medical opinion lies in its reasoning).  

To the extent that the Veteran seeks to offer his own opinion that a right knee injury during service resulted in a current right knee disorder, the Board finds that opinion is not competent evidence.  There is no indication that the Veteran has expertise in medical matters.  He is therefore considered a non-expert, or layperson.  Although it is error to categorically reject layperson nexus evidence as incompetent; whether a layperson opinion as to a nexus or a diagnosis is competent evidence depends on the facts of the particular case.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor for consideration is the complexity of the question to be determined.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example in footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not competent to diagnose a form of cancer).  Another factor is whether the question can be answered by personal observation alone.  See Layno v. Brown, 6 Vet. App. 465, 496 (1994) (explaining that a layperson is competent to report only that which he or she observed).  

Whether a knee injury in 1972, what resolved with no symptoms for approximately 30 years ago, is the cause of chondromalacia or arthritis of that knee first experienced after those 30 years is not a question that can be determined by mere observation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating and determining causal connections for his knee disorder.  King v. Shinseki, No. 2011-7159 (Fed. Cir. Dec. 5, 2012).  The Veteran has also provided no explanation as to the nature of such alleged relationship.  Given that there is no logical or obvious relationship, it is not a simple question.  For these reasons, the Board finds that his opinion in this regard is not competent evidence and therefore not probative of such a nexus.  

As there is no evidence that arthritis of either knee manifested within one year of separation from active service and the Veteran reports that he did not have symptoms of either knee until many years after active service, the preponderance of evidence is against a presumption of service connection for a disability of either knee.  

Based on these facts, the Board concludes that the preponderance of evidence is against a grant of service connection for a right knee disability.  As there is no evidence and the Veteran does not contend that he ever injured his left knee during active service, even if his left knee disability were caused or aggravated by his right knee condition, a fact that the Board does not find, such fact would not provide a basis for granting disability compensation for a left knee disability.  Indeed, as service connection for a right knee disability has been denied, a claim of service connection for left knee disability as secondary to the right knee is without merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the preponderance of evidence is against a grant of service connection for a disability of either the left or the right knee.  There is no reasonable doubt to be resolved as to these issues.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

The appeal as to the issue of entitlement to an initial compensable disability rating for right ear hearing loss is dismissed.  

Entitlement to service connection for a right knee disorder is denied.  

Entitlement to service connection for a left knee disorder is denied.  


REMAND

The Veteran contends that he has current left ear hearing loss as the result of exposure to noise while working on flight lines as a mason during service in the U.S. Air Force.  As noted above, once VA affords the Veteran an examination with regard to a claim, it must ensure that the examination is an adequate one.  Here, although VA afforded the Veteran audiology examinations in October 2007, May 2010, and February 2012, those examinations are not adequate with regard to his claim of entitlement to service connection for left ear hearing loss because no etiology opinion was provided that addressed a documented upward shift in puretone thresholds, listed in the Hearing Conservation Data forms as indicating "poorer" apparently meaning poorer hearing.  Rather, the opinion of record is based solely on the fact that he did not have a left ear hearing loss, as defined by VA regulations, at separation from active service.  

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2012).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory thresholds in any of the frequencies 500, 1,000, 2,000, 3,000 and 4,000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least these of these relevant frequencies are 26 dB or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385 

At entrance into active service puretone frequencies measured for the Veteran's left ear at 500, 1000, 2000, and 4000 Hz were 0, 10, 0, and 10 dB, respectively.  Audiograms are also of record from February 1974, July 1975, August 1976, and August 1977.  In each instance puretone thresholds were measured at 500, 1000, 2000, 3000, and 4000 Hz.  In February 1974, those thresholds were 20, 10, 0, 5, and 10 dB, respectively, for the left ear.  Later audiograms establish that the February 1974 audiogram was the "reference" audiogram.  Each subsequent audiogram recorded the purtone thresholds and documented the threshold shift, in dB, from the 1974 audiogram, with "+" numbers as equal to "poorer" hearing and "-" numbers as equal to "better" hearing, per the statement on the forms.  The August 1977 threshold shifts at 500, 1000, 2000, 3000, and 4000 Hz. were +5, +10, +5, +5, and +15 dB for the left ear, respectively.  Those values, the last recorded during service, were 25, 20, 5, 10, and 15 dB for the left ear at the respective frequencies.  

VA first afforded the Veteran an examination of his hearing in June 2006.  The examiner noted review of the Veteran's claims file and stated that he had normal hearing in the left ear in July 1975, August 1976, and August 1977.  Puretone thresholds measured for the left ear during the June 2006 examination were 20, 15, 25, 55, and 55 dB at 500, 1000, 2000, 3000, and 4000 Hz, respectively.  Speech recognition for the left ear was 96 percent.  The examiner stated that the configuration of hearing loss was consistent with noise exposure.  The examiner noted only that the record indicated hearing loss in the right ear incurred during active service.  

VA provided audiology examinations again in October 2007, May 2010, and February 2012.  The October 2007 and May 2010 examination reports show that he has a left ear sensorineural hearing loss disability for VA purposes but no comment was provided as to whether that hearing loss had onset or was due to his active service.  The February 2012 audiology examination report includes the examiner's opinion that it was not at least as likely as not that the Veteran's left ear hearing loss was caused by or a result of an event in military service.  Rationale for that opinion was that his service treatment records indicated normal left ear hearing at entrance into and separation from active service.  The examiner referred to a September 2005 Institute of Medicine Study on noise and military service to support a conclusion that there is no scientific basis for concluding that hearing loss that develops after military service is causally related to military service.  

Although the Veteran's left ear hearing did not meet the criteria for a hearing loss disability under 38 C.F.R. § 3.385 at separation from active service, or during his active service, that fact does not, standing alone, preclude an award of service connection for left ear hearing loss disability.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (explaining that section 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from active service).  In Hensley, as in this case, service treatment records showed a worsening in hearing during the Veteran's service.  In Hensley, the Court determined that the Board had erred by not addressing whether or not that worsening was an increase in disability.  

Although what was at issue in Hensley was whether there had been an increase in hearing loss disability noted at entrance into active service, the Board does not read the case so narrowly as to limit it to that situation.  Here, none of the examination reports address those findings that apparently show a worsening of his left ear hearing during service.  Significantly, none of the examiners addressed whether the poorer left ear hearing shown when comparing the August 1977 testing to the February 1974 testing indicated that the current left ear hearing loss disability was caused by in-service noise exposure.  Although the February 2012 report provided a broad statement based on a single study, the lack of discussion of the apparent worsening documented in the August 1977 audgiogram report renders the opinion inadequate.  

Whether this in-service evidence shows a current hearing loss disability caused by exposure to noise during active service is a question the answer to which requires medical expertise.  Any medical conclusion the Board reaches must be supported by independent medical evidence.  See Colvin v. Derwinski, 1 Vet. App. 171, 172 (1991).  As there is no such medical evidence of record and the medical examinations that have been afforded the Veteran are not adequate in this regard, a remand is necessary to afford the Veteran an adequate medical examination and obtain the requisite medical opinion.  

Additionally, in the February 2012 examination report, the examiner included a remark pertaining to hearing loss, stating that the Veteran had reported the prior to service he was in a car accident resulting in damage to his left ear.  The July 1970 preadmission report of medical examination does not note a left ear hearing loss.  The in-service audiograms already discuss preclude a finding by clear and unmistakable evidence that any preservice hearing loss was not aggravated by his a active service; and therefore the Veteran is presumed to have been sound with regard to his left ear hearing at entrance into active service.  See 38 U.S.C.A. § 1111; see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) (explaining what is required to rebut the statutory presumption of soundness).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology examination to determine the nature and etiology of his current left ear hearing loss.  The claims file, including a copy of this Remand, should be provided to the examiner, the examiner should review the claims file in conjunction with the examination, and the examiner should annotate his or her examination report as to whether the claims file was reviewed.  After interview with the Veteran, the examiner is asked to provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a current left ear hearing loss disability was caused by exposure to loud noise during the Veteran's active service.  The examiner must accept as fact that the Veteran was exposed to loud noise from jet aircraft during service.  The examiner is advised that the fact that the Veteran did not have a hearing loss disability as defined by VA regulations when he separated from active service does not, in itself, preclude a finding that a current hearing loss disability was caused by his active service.  The examiner must include a discussion that addresses the shift in puretone thresholds documented in the service treatment records Hearing Conservation Data, AF Forms 1490, particularly the August 9, 1977 audiometric data as compared to the February 4, 1974 audiometric data, and how that shift impacts on the examiner's opinion.  

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  Upon completion of the above, readjudicate the issue of entitlement to service connection for left ear hearing loss.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


